Citation Nr: 1757697	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chest disability, to include muscle pains.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Los Angeles, California.

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In a May 2015 decision, the Board reopened and denied the Veteran's claim for service connection for a chest disability including muscle pain.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an October 2016 order granting a joint motion for partial remand (JMPR).  In May 2017, the Board remanded the issue with instruction to provide a new VA examination.  The Veteran underwent a VA examination in June 2017.  The Board is therefore satisfied that the instructions in its May 2017 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Chest muscle strains are related to service or to service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a chest disability, to include muscle pains, have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a chest disability, to include muscle pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board incorporates by reference the summary of facts as presented in its vacated May 2015 denial.  Evidence associated with the record since that time is summarized as follows:

In a July 2015 letter, the Veteran's VA treating nurse practitioner opined that his ongoing chest back pain was more likely than not related to injuries incurred in service.  This opinion was based on his history of trauma and review of his medical records.

VA treatment records reflect that in July 2015 the Veteran reported that his left shoulder scapula and chest pain was bothering him, though his low back was most painful.  He again in November 2015 and January 2016 reported mild pains in his lower back, shoulder, and left side of chest.  His chest pain was diagnosed as myofascial pain.  He reported a worsening in June 2016.  He regularly reported pain and received acupuncture therapy.

The Veteran underwent a VA examination in June 2017.  He reported chronic muscle pain about his left ribcage, flank, and shoulder blade regions which he attributed to an injury sustained during service in 1980.  He was diagnosed with a left intercostal muscle strain, a left latissimus dorsi muscle strain, and a left trapezius muscle strain.  The examiner opined that the Veteran's muscle condition was less likely than not due to service.  This opinion was based on the rationale that there was a 24-year gap between service and the Veteran's reports of muscle pain.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's muscle strains are related to service or to service-connected disabilities.  The VA examiner's opinion is based on the gap between the in-service incident and his reports of chest-muscle pain.  This opinion, however, fails to account for the interchangeable way in which the Veteran has referred to his disabilities stemming from the incident.  He regularly has referred to his complaints as pains in his low back, shoulder, and chest.  On other occasions he has refers to his pains collectively as shoulder pain.  The examiner did not address how his chest muscle pains have consistently been treated as associated with his pain in his shoulder and low back, both of which are service-connected.  Furthermore, the examiner did not offer any opinion as to whether his muscle strains could have been caused by his service-connected disabilities of the shoulder and low back, which arose from the same 1980 injury.  While the Board did not specifically instruct the examiner to offer such an opinion, the possibility of secondary service connection was nevertheless raised by the Veteran's consistent association of the conditions when seeking treatment.  The Board thus does not find the VA examiner's opinion to be probative and instead credits the opinions of the Veteran's treating physicians and nurses who have opined that there is a relationship between the disability and service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's muscle strains are related to service or to service-connected disabilities.  Service connection is therefore granted.


ORDER

Service connection for a chest disability, to include muscle pains is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


